[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER REGARDING PLAINTIFF'S MOTION FOR STAY CODED #408
The plaintiff's Motion for Order to Stay the Enforcement of the Memorandum of Decision of this court dated April 12, 1999 is denied.
 ORDER REGARDING DEFENDANT'S MOTION FOR ORDER CODED #412
Effective May 1, 1999 the defendant, Kenneth H. Lane is no longer obligated to make child support payments pursuant to the orders of Judge Axelrod, April 12, 1999. The garnishment for said payments is released and vacated. CT Page 4388
Axelrod, J.